 1
                                                                       FILED IN THE
 2                                                                 U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON

 3
                                                               Jul 15, 2019
 4                                                                SEAN F. MCAVOY, CLERK


 5
 6                       UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 MILTON GEFFEN,                               No. 4:18-cv-05175-SAB
10       Plaintiff,
11       v.
12 BANK OF EASTERN OREGON, and the              ORDER GRANTING MOTION
13 SMALL BUSINESS                               TO DISMISS
14 ADMINISTRATION,
15       Defendants.
16
17
18       Before the Court is Plaintiff’s Motion to Dismiss, ECF No. 29. The motion
19 was heard without oral argument.
20       Plaintiff asks that the above-captioned case be dismissed with prejudice “as
21 soon as possible.”
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER GRANTING MOTION TO DISMISS ~ 1
 1        Accordingly, IT IS HEREBY ORDERED:
 2        1.    Plaintiff’s Motion to Dismiss, ECF No. 29, is GRANTED.
 3        2.    The above-captioned case is dismissed without prejudice.
 4        3.    All pending motions are denied, as moot.
 5        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
 6 forward copies to Plaintiff and counsel, and close the file.
 7        DATED this 15th day of July 2019.
 8
 9
10
11
12
13
                                                  Stanley A. Bastian
14
                                              United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING MOTION TO DISMISS ~ 2
